DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This office action is in response to arguments and amendments entered on October 27, 2021 for the patent application 16/673,494 originally filed on November 4, 2019. Claims 1-11, and 14 are amended. Claims 17-20 are canceled. Claims 1-16 remain pending. The first office action of April 27, 2021 is fully incorporated by reference into this Final Office Action.

Information Disclosure Statement
The Information Disclosure Statement filed on June 24, 2021 has been considered. An initialed copy of the Form 1449 is enclosed herewith.

Response to Amendment
Applicant’s amendments to the claims have been noted by the Examiner.
Amendments to the claims are sufficient to overcome the outstanding 35 USC 112 rejections. Therefore, the 35 USC 112 rejections are withdrawn.
Applicant’s amendments to the claims are sufficient to overcome the outstanding 35 USC 101 rejections. Therefore, the 35 USC 101 rejections are withdrawn.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, and 6-16 are rejected under 35 U.S.C. 103 as being unpatentable over Moody et al. (hereinafter “Moody,” US 2003/0032469), in view of Parham (US 2011/0117980).
Regarding claim 1 (Currently Amended), Moody discloses a video poker apparatus (Moody [0025], “The present invention includes a variety of electronic video poker games”) comprising: 
a display (Moody [0025], “Each electronic video poker game is designed to be played by having one or more poker hands displayed on a video screen to a player”); 
The video screen display also has touch screen locations… The gaming machine 10 also has a button panel 40 which includes typical buttons that the player may press to activate various actions,” the touch screen and button panel are user interfaces); 
a wager input device structured to receive physical items associated with currency values (see Moody Fig. 1, coin head 50 and bill acceptor slot 52; also Moody [0030], “The gaming machine 10 also includes a coin head 50 to allow the player to insert coins or gaming tokens as wagers to allow play of the gaming machine 10”); 
a processor coupled to the display, user interface, and wager input device (Moody [0103], “the computer controls of the gaming machine can be programmed to always display the same three honor cards of one of the suits,” the computer controls of the gaming machine is a processor), and configured to: 
receive a signal indicating receipt of a physical item associated with a currency value (Moody [0030], “The gaming machine 10 also includes a coin head 50 to allow the player to insert coins or gaming tokens as wagers to allow play of the gaming machine 10”); 
increase the credit amount stored in the memory based on the currency value associated with the received physical item (Moody [0030], “In order to accrue credits that may be used to play the gaming machine 10, the player inserts paper currency or other suitable script or gaming coupons into the bill acceptor slot… The monetary value of the inserted currency is then applied to the credit meter 22, the credits on which the player may use to play the gaming machine.”); 
receive a first game initiation signal from the player interface including a first wager amount to initiate a first poker game, the first wager amount deducted from the credit amount stored in the The video screen display also has touch screen locations to allow the player to… to make his initial BET”); 
… 
receive a second game initiation signal from the player interface including a second wager amount to initiate a second poker game, the second wager amount deducted from the credit amount stored in the memory (Moody [0004], “If the player's starting hand of cards has a poker hand ranking of any preselected combination of cards, such as a Three-of-a-Kind, the player is given the option of choosing to play the rest of the hand with a second pay table which has higher awards to the player than the first pay table. The player may be required to risk an additional wager… This method of play may be played in either a single hand format or in a multiple hand format”);
apply the specified plurality of cards as a subset of a second dealt poker hand associated with the second poker game, and randomly select cards for remaining positions of the second dealt poker hand (Moody [0090], “In the second bonus screen, the player is presented with a starting hand 310 of Three Aces and two other cards. The other two cards are revealed and the player is paid a second bonus for the poker hand ranking of the second bonus hand 310 based on a suitable pay table”);
determine a poker result for the second poker game (Moody [0026], “The resulting poker hand ranking of the final hand is then compared to a pay table to determine whether the player has a winning hand combination.”); and
increase the credit amount stored in the memory by any second poker awards associated with the determined poker result of the second poker hand (Moody [0026], “A player is paid an award based on the poker hand ranking of the final hand and the number of coins, tokens or credits wagered by the player as shown in the pay table”). 
Moody does not explicitly teach every limitation determine whether a randomly received award in the first poker game is to be used with a subsequent poker game, where if the processor 
Moody does disclose determine whether a randomly received award in the first poker game is to be used with a subsequent poker game (Moody [0003], “The present invention has many variations with the common thread being that bonus payouts are available to the player when the player's initial hand has a one or more of a certain preselected combination of cards,” the player may randomly win an award based on having an initial hand with certain card combinations. The award may include bonus payouts or bonus games/hands)
However, Parham discloses where if the processor determines that the randomly received award in the first poker game is to be used with the subsequent poker game, specify a plurality of cards to be used with the subsequent poker game and present the specified plurality of cards via the display (Parham Abstract, “a computer uses selected hold cards of the first hand to select the best poker hand for a second and subsequent poker hands. If the hold cards from the first hand make the best possible poker hands, they are used to replace one or more selected cards of the second and subsequent hands,” specifying designated “hold” card cards to be used in the second hand).
Parham is analogous to Moody, as both are drawn to the art of video poker devices. It would be obvious to try by one of ordinary skill in the art at the time of filing to have modified the method as taught by Moody, to include where if the processor determines that the randomly received award in the first poker game is to be used with the subsequent poker game, specify a plurality of cards to be used with the subsequent poker game and present the specified plurality of cards via the display, as taught by Parham, since doing so would combine prior art elements according to known methods to yield predictable results. Doing so is a predictable solution that one of ordinary skill in the art could have pursued with a reasonable expectation of success.
Regarding claim 2 (Currently Amended), Moody in view of Parham discloses that the processor is further configured to present, via the display, a visual indication indicating that the randomly received award in the first poker game is to be used with the subsequent poker game (see Moody Fig. 5 and [0089], “An example of a preferred bonus round for this version #3 can be shown using the bonus screen displays shown in FIGS. 5-7. When the player has achieved a Straight or Better as his starting hand in the regular video poker game, the player is awarded with the bonus round. The first bonus screen is shown in FIG. 5 and the player is presented with a starting hand 300 of Two Aces and three other cards,” display of the bonus screen is a visual indication that the player received an award).
Regarding claim 6 (Currently Amended), Moody in view of Parham discloses that the processor is further configured to determine whether the player has randomly received an award for use with a subsequent poker game by determining whether randomly-presented cards used in the first poker game match predetermined card characteristics set to trigger the random receipt of the award for use with the subsequent poker game (Moody [0003], “The present invention has many variations with the common thread being that bonus payouts are available to the player when the player's initial hand has a one or more of a certain preselected combination of cards,” the player may randomly win an award based on having an initial hand with certain card combinations. The award may include bonus payouts or bonus games/hands).
Regarding claim 7 (Currently Amended), Moody in view of Parham discloses that the processor is further configured to specify the plurality of cards to be used with the subsequent poker game to be the same randomly-presented cards used in the first poker game that matched the predetermined card characteristics (Moody [0004], “If the player's starting hand of cards has a poker hand ranking of any preselected combination of cards, such as a Three-of-a-Kind, the player is given the option of choosing to play the rest of the hand with a second pay table which has higher awards to the player than the first pay table. The player may be required to risk an additional wager, or the player may be required to give up some of his winning award, in order to receive the second pay table. If the player accepts the offer of the second pay table, the player plays out his hand against the second pay table. If the player declines the offer of the second pay table, the player plays out his hand against the first pay table,” player is offered to play the game with the same hand of cards, but using another pay table as an award).
Regarding claim 8 (Currently Amended), Moody in view of Parham discloses that the processor is further configured to determine whether the player has randomly received an award for use with a subsequent poker game by determining whether one or more randomly-presented cards provided at particular card positions of a hand in the first poker game matches predetermined card characteristics (Moody [0092], “These three bonus screens are merely representative of the types of bonus rounds that can be made available to the player whose final hand comprises a pre-selected ending hand arrangement of cards”).
Regarding claim 9 (Currently Amended), Moody in view of Parham discloses that the processor is configured to select the plurality of cards to be used with the subsequent poker game from a plurality of available groups of cards (Moody [0007], “if the player's initial dealt hand is a preselected poker hand combination, such as a Pair of Jacks, a Pair of Queens, or a Pair of Kings, the player is offered the opportunity to exchange his starting hand for one or more different starting hands, such as Three to a Royal Flush,” Three to a Royal Flush is made up of particular groups of cards).
Regarding claim 10 (Currently Amended), Moody in view of Parham discloses that the processor is configured to specify the plurality of cards to be used with the subsequent poker game as specific cards from one or more electronic decks of cards (Moody [0004], “If the player's starting hand of cards has a poker hand ranking of any preselected combination of cards, such as a Three-of-a-Kind, the player is given the option of choosing to play the rest of the hand with a second pay table which has higher awards to the player than the first pay table. The player may be required to risk an additional wager, or the player may be required to give up some of his winning award, in order to receive the second pay table. If the player accepts the offer of the second pay table, the player plays out his hand against the second pay table. If the player declines the offer of the second pay table, the player plays out his hand against the first pay table,” player is offered to play the game with the same hand of cards, which are specific cards from one or more electronic decks of cards).
Regarding claim 11 (Currently Amended), Moody in view of Parham discloses that the processor is configured to specify the plurality of cards to be used with the subsequent poker game as card groups sharing at least one common characteristic from one or more electronic decks of cards (Moody [0007], “if the player's initial dealt hand is a preselected poker hand combination, such as a Pair of Jacks, a Pair of Queens, or a Pair of Kings, the player is offered the opportunity to exchange his starting hand for one or more different starting hands, such as Three to a Royal Flush,” Three to a Royal Flush is made up of particular groups of cards sharing at least one common characteristic, such as same suit).
Regarding claim 12 (Original), Moody in view of Parham discloses that the processor is further configured to determine whether the poker result corresponds to a predetermined winning poker result, and if so, to provide a payout based on the poker result (Moody [0026], “The resulting poker hand ranking of the final hand is then compared to a pay table to determine whether the player has a winning hand combination. A player is paid an award based on the poker hand ranking of the final hand and the number of coins, tokens or credits wagered by the player as shown in the pay table”).
Regarding claim 13 (Original), Moody in view of Parham discloses that the poker result is based on the specified plurality of cards and the randomly select cards (Moody [0026], “The resulting poker hand ranking of the final hand is then compared to a pay table to determine whether the player has a winning hand combination. A player is paid an award based on the poker hand ranking of the final hand and the number of coins, tokens or credits wagered by the player as shown in the pay table”).
Regarding claim 14 (Currently Amended), Moody in view of Parham discloses that the processor is further configured to facilitate player participation in the hand associated with the subsequent poker game prior to determining the poker result for the hand (Moody [0004], “the player is given the option of choosing to play the rest of the hand with a second pay table which has higher awards to the player than the first pay table,” player participation in the subsequent game under the higher pay table is facilitated).
Regarding claim 15 (Original), Moody in view of Parham discloses that the processor is further configured to randomly select one or more additional cards, and to facilitate player selection of a five-card hand by retaining five of the cards from a group comprising the specified plurality of cards, the randomly selected cards, and the randomly selected one or more additional cards (Moody Abstract, “A starting hand of five cards is dealt and the player then plays this hand with a first pay table. If the player's starting hand of cards has a poker hand ranking of any preselected combination of cards, such as a Pair of Jacks, a Pair of Queens, a Pair of Kings or a Pair of Aces, the player is given the option of exchanging his starting hand for one or more different new partial hands, such as Three to a Royal Flush or multiple hands of a Pair of Aces. If the player accepts the offer to make the exchange, the different partial hand is displayed and then additional cards are dealt to complete a five card hand. If the final five card hand is one of the predetermined winning poker hand combinations, the player receives an award”).
Regarding claim 16 (Original), Moody in view of Parham discloses that the processor is further configured to: facilitate player retaining of any one or more of the cards of a group comprising the specified plurality of cards and the randomly selected cards; facilitate player discarding of any of the cards of the group that were not retained; provide replacement cards in place of the discarded cards; and determine the poker result based on the retained cards and the replacement cards (Moody [0035], “This bonus feature is applied to a five card draw poker game. In a typical five card draw poker game, the player is initially dealt five cards all face up. The player then selects none, one or more of the initial five cards as cards to be held. The unselected cards are discarded and replacement cards for the discarded cards are dealt to the player. The poker hand ranking of the final five card hand determines whether the player has a winning or losing hand. A pay table, such as the one shown in Table 1, shows the winning poker hand combinations and the amount that the player wins for winning hand combinations is based on the amount of the player's wager.”).

Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Moody in view of Parham, in further view of Taylor (US 2014/0206424).
Regarding claim 3 (Currently Amended), Moody in view of Parham does not explicitly teach that the processor is further configured to specify the plurality of cards to be used with the subsequent poker game by presenting, via the display, visual representations of specific cards of a virtual deck that will be used with the subsequent poker game.
However, Taylor discloses that the processor is further configured to specify the plurality of cards to be used with the subsequent poker game by presenting, via the display, visual representations of specific cards of a virtual deck that will be used with the subsequent poker game (Taylor Fig. 1 and [0025], “FIG. 1 illustrates an embodiment whereby a dealt 5-Card Draw Poker hand (10) is depicted with a row of 15 possible replacement cards (20).”; also Taylor [0046], “any pending player or community card/s may be previewed from a subset of cards remaining in the deck”).
Taylor is analogous to Moody in view of Parham, as both are drawn to the art of amusement devices. It would be obvious to try by one of ordinary skill in the art at the time of filing to have modified the method as taught by Moody in view of Parham, to include that the processor is further configured to specify the plurality of cards to be used with the subsequent poker game by presenting, via the display, visual representations of specific cards of a virtual deck that will be used with the subsequent poker game, as taught by Taylor, in order to add interest and excitement and possibilities for larger pots, while 
Regarding claim 4 (Currently Amended), Moody in view of Parham does not explicitly teach that the processor is further configured to specify the plurality of cards to be used with the subsequent poker game by presenting, via the display, a textual representation of a card group forming a subset of a predetermined winning poker result having a payout associated therewith.
However, Taylor discloses that the processor is further configured to specify the plurality of cards to be used with the subsequent poker game by presenting, via the display, a textual representation of a card group forming a subset of a predetermined winning poker result having a payout associated therewith (Taylor Fig. 5 and [0068], “When draw cards are revealed better possible hand/s are displayed in text or otherwise indicated, for example, by highlighting them on the pay table. In the text example, "Jacks or Better: Possible 3 of a kind, 4 of a kind", Jacks or Better is the current hand and 3 of a kind or 4 of a kind are better possible hands given the draw cards. While in some embodiments hand assist is only practical with a limited number of cards to draw from, else nearly all hands are always possible, it may be very useful to make sure you don't miss an important combination”).
Taylor is analogous to Moody in view of Parham, as both are drawn to the art of amusement devices. It would be obvious to try by one of ordinary skill in the art at the time of filing to have modified the method as taught by Moody in view of Parham, to include that the processor is further configured to specify the plurality of cards to be used with the subsequent poker game by presenting, via the display, a textual representation of a card group forming a subset of a predetermined winning poker result having a payout associated therewith, as taught by Taylor, in order to add interest and excitement and possibilities for larger pots, while preserving the integrity of the game rules, awards and play mechanics 
Regarding claim 5 (Currently Amended), Moody in view of Parham does not explicitly teach that the processor is further configured to specify the plurality of cards to be used with the subsequent poker game by presenting, via the display, indicia having corresponding specific cards or a card group in a correlation table.
However, Taylor discloses that the processor is further configured to specify the plurality of cards to be used with the subsequent poker game by presenting, via the display, indicia having corresponding specific cards or a card group in a correlation table (Taylor Figs. 3-5 and [0068], “When draw cards are revealed better possible hand/s are displayed in text or otherwise indicated, for example, by highlighting them on the pay table. In the text example, "Jacks or Better: Possible 3 of a kind, 4 of a kind", Jacks or Better is the current hand and 3 of a kind or 4 of a kind are better possible hands given the draw cards. While in some embodiments hand assist is only practical with a limited number of cards to draw from, else nearly all hands are always possible, it may be very useful to make sure you don't miss an important combination,” the cards may also be highlighted in a pay table).
Taylor is analogous to Moody in view of Parham, as both are drawn to the art of amusement devices. It would be obvious to try by one of ordinary skill in the art at the time of filing to have modified the method as taught by Moody in view of Parham, to include that the processor is further configured to specify the plurality of cards to be used with the subsequent poker game by presenting, via the display, indicia having corresponding specific cards or a card group in a correlation table, as taught by Taylor, in order to add interest and excitement and possibilities for larger pots, while preserving the integrity of the game rules, awards and play mechanics (Taylor [0046]). Doing so is a predictable solution that one of ordinary skill in the art could have pursued with a reasonable expectation of success.

Response to Arguments
Applicant’s arguments regarding the outstanding rejections under 35 USC 101 have been fully considered and are persuasive.  The 35 USC 101 rejection of the claims has been withdrawn. 

Applicant’s arguments with respect to prior art rejections of the claims under 35 USC 103 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Ditchev (US 2009/0061975) Video poker bonus hands wagering system
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vasat can be reached on 571-270-7625. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SA/               Examiner, Art Unit 3715                                                                                                                                                                                         

/Robert P Bullington, Esq./               Primary Examiner, Art Unit 3715